
	
		II
		111th CONGRESS
		1st Session
		S. 1624
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code, to provide
		  protection for medical debt homeowners, to restore bankruptcy protections for
		  individuals experiencing economic distress as caregivers to ill, injured, or
		  disabled family members, and to exempt from means testing debtors whose
		  financial problems were caused by serious medical problems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Bankruptcy Fairness Act of
			 2009.
		2.Definitions
			(a)In
			 generalSection 101 of title
			 11, the United States Code, is amended—
				(1)by inserting after
			 paragraph (39A) the following:
					
						(39B)The term
				medical debt means any debt incurred directly or indirectly as a
				result of the diagnosis, cure, mitigation, treatment, or prevention of injury,
				deformity, or disease, or for the purpose of affecting any structure or
				function of the body.
						(39C)The term medically distressed
				debtor means a debtor who, in any consecutive 12-month period during
				the 3 years before the date of the filing of the petition—
							(A)incurred or paid medical debts for the
				debtor or a dependent of the debtor, or a nondependent member of the immediate
				family of the debtor (including any parent, grandparent, sibling, child,
				grandchild, or spouse of the debtor), that were not paid by any third party
				payor and were in excess of the lesser of—
								(i)10
				percent of the debtor’s adjusted gross income (as such term is defined under
				section 62 of the Internal Revenue Code of 1986); or
								(ii)$10,000;
								(B)was a member of a
				household in which 1 or more members (including the debtor) lost all or
				substantially all of the member’s domestic support obligation income, taking
				into consideration any disability insurance payments, for 4 or more weeks, due
				to a medical problem of a person obligated to pay such domestic support;
				or
							(C)experienced a
				downgrade in employment status that correlates to a reduction in wages or work
				hours or results in unemployment, to care for an ill, injured, or disabled
				dependent of the debtor, or an ill, injured, or disabled nondependent member of
				the immediate family of the debtor (including any parent, grandparent, sibling,
				child, grandchild, or spouse of the debtor), for not less than 30
				days.
							.
				(b)Conforming
			 amendmentsSections 104(b)(1) and 104(b)(2) of title 11, the
			 United States Code, are each amended by inserting
			 101(39C)(A)(ii), after 101(19)(A).
			3.Exemptions
			(a)Exempt
			 propertySection 522 of title 11, the United States Code, is
			 amended by adding at the end the following:
				
					(r)For a debtor who is a medically distressed
				debtor, if the debtor elects to exempt property—
						(1)listed in
				subsection (b)(2), then in lieu of the exemption provided under subsection
				(d)(1), the debtor may elect to exempt the debtor’s aggregate interest, not to
				exceed $250,000 in value, in real property or personal property that the debtor
				or a dependent of the debtor uses as a residence, in a cooperative that owns
				property that the debtor or a dependent of the debtor uses as a residence, or
				in a burial plot for the debtor or a dependent of the debtor; or
						(2)listed in
				subsection (b)(3), then if the exemption provided under applicable law
				specifically for property of the kind described in paragraph (1) is for less
				than $250,000 in value, the debtor may elect in lieu of such exemption to
				exempt the debtor’s aggregate interest, not to exceed $250,000 in value, in any
				such real or personal property, cooperative, or burial
				plot.
						.
			(b)Conforming
			 amendmentsSections 104(b)(1) and 104(b)(2) of title 11, the
			 United States Code, are each amended by inserting 522(r), after
			 522(q),.
			4.Dismissal of a
			 case or conversion to a case under chapter 11 or 13Section 707(b) of title 11, the United
			 States Code, is amended by adding at the end the following:
			
				(8)No judge, United
				States trustee (or bankruptcy administrator, if any), trustee, or other party
				in interest may file a motion under paragraph (2) if the debtor is a medically
				distressed
				debtor.
				.
		5.Credit
			 counselingSection 109(h)(4)
			 of title 11 United States Code, is amended by inserting a medically
			 distressed debtor or after with respect to.
		6.Nondischargeability
			 of certain attorneys feesSection 523(a) of title 11, United States
			 Code, is amended—
			(1)in paragraph
			 (18), by striking or at the end;
			(2)in paragraph
			 (19), by striking the period at the end and inserting ; or;
			 and
			(3)by inserting
			 after paragraph (19) the following:
				
					(20)incurred by a
				debtor relating to attorneys fees generated as result of the debtor's filing of
				a petition under chapter
				7.
					.
			7.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			8.Attestation by
			 debtorAny debtor who seeks
			 relief as a medically distressed debtor in accordance with the amendments made
			 by this Act shall attest in writing and under penalty of perjury that the
			 medical expenses of the debtor were genuine, and were not specifically incurred
			 to bring the debtor within the coverage of the medical bankruptcy provisions,
			 as provided in this Act and the amendments made by this Act.
		
